NT RES, District Judge.
After a careful reading of the record in this cause (In re Monroe Dumber Co., Bankrupt), and briefs of counsel, I am of the opinion that the conclusions of the referee should be affirmed. Questions of this kind have, before this, been presented to this court, iu Re Mississippi Mills Receivership and in Re Tishomingo Savings Institution, where a number of applications to establish liens, such as are here sought to be established, were filed by materialmen and laborers, and I have without an exception declined to recognize such claims, and from, which no appeals have been taken. I cannot conceive of a lien which could have been created, either by the act of the parties or by operation of law, on the 19th of February, 1910, which could not have been dissolved by the adjudication on April 13, 1910.
The conclusions of the referee in this matter are affirmed.